Citation Nr: 0108974	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-23 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post excision benign bone tumor of the right proximal 
tibia.  

2.  Entitlement to an evaluation in excess of 10 percent for 
status post benign tumor excision of the proximal right tibia 
with medial laxity from disruption of tibial insertion of the 
medial collateral ligament.  

3.  Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopic debridement of the right knee with 
post traumatic arthritis of the patellofemoral medial 
compartments.  

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain with degenerative disc disease at 
T12-L-1, L102, and L4-L5.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.  Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1975 to August 
1977 and from September 1980 to April 1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1998 and October 1999 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Houston, Texas.   

In an October 1998 rating action, the RO granted the 
appellant's claim for entitlement to service connection for 
vascular headaches and assigned a zero percent rating under 
Diagnostic Code 8100.  The appellant filed a Notice of 
Disagreement (NOD) in November 1998.  However, it appears 
that the RO never sent a Statement of the Case (SOC).  
Nevertheless, in an April 1999 rating action, the RO 
increased the appellant's rating for his service-connected 
vascular headaches from zero percent to 10 percent under 
Diagnostic Code 8100.  In addition, in an August 1999 rating 
action, the RO increased his rating from 10 percent to 50 
percent under Diagnostic Code 8100.  As this is the maximum 
schedular evaluation possible under the diagnostic code 
assigned to the appellant's disability (38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2000)), this is considered a full grant 
of the benefit sought on appeal.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, this issue is not before 
the Board for appellate consideration.

REMAND

In regard to the appellant's claims for higher ratings for 
his multiple right lower extremity disabilities, at his 
November 2000 video conference hearing he stated that he was 
being treated at the Brooke Army Medical Center (BAMC) at 
Fort Sam Houston and had had a bone scan there.  The 
appellant also noted that he was scheduled to see an 
orthopedist in approximately 30 days and he testified that, 
since his last VA examination in September 1999, his right 
knee disability had worsened.  It is also noted that 
clarification is needed in regard to the disability 
characterized as status post benign tumor of the right 
proximal tibia and rated under Diagnostic Code 5099-7804.  

In regard to the appellant's claim for entitlement to an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain with degenerative disc disease at T12-L1, L1-L2, and 
L4-L5, his substantive appeal (VA Form 9) dated in October 
2000 was faxed to the Board and has been associated with the 
claims file.  Thus, the Board has jurisdiction of this issue.  
It is noted that in his substantive appeal the appellant 
indicated that he desired a hearing before a member of the 
Board at the RO.  Inasmuch as the substantive appeal had not 
been received by the Board at the time of the videoconference 
hearing, it was not apparent that the appeal had been 
perfected on the low back issue and that matter was not 
addressed at the hearing.  Thus, the appellant must be 
afforded the hearing he requested on the additional issue.  

In light of the above, REMANDED for the following actions:


1  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for the disabilities 
at issue other than Brooke Army Hospital.  
The RO should then try to obtain the 
appellant's medical records to 
specifically include treatment records 
from the Brooke Army Medical Center at 
Fort Sam Houston, from June 1999 to the 
present, including the report of his 
October 2000 bone scan and subsequent 
orthopedic examination, if conducted.  
See Hearing Transcript at page 22.  The 
RO should inform the appellant of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. §  5103A (b)(2)).   

2  Thereafter, the RO should schedule a 
special VA orthopedic examination to 
determine the nature and severity of the 
appellant's right knee disability and the 
residuals of his tumor surgery, right 
tibia.  All indicated studies, including 
x-rays, should be conducted.  The 
appellant's claims folders must be made 
available to the examiner for review in 
conjunction with the examination.  It is 
strongly suggested that a copy of the 
applicable action paragraphs of this 
remand be made available to the examiner 
also so that the matters raised will be 
properly addressed.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings in 
detail.  This must include identification 
of all right leg scars that are residuals 
of the surgery performed to remove a 
tumor from the right tibia and 
identification of any scars that are 
residuals of arthroscopic debridement of 
the right knee.  It is important that the 
scars be separately identified so that it 
will be clear which are the residuals of 
each procedure.  At the appellant's 
videoconference hearing he mentioned a 
total loss of feeling in the area of a 
right leg scar that he described as being 
about 4 inches long and located on the 
inner aspect of the leg, which he 
attributed to the bone tumor surgery.  
However, based on the operation report it 
is not clear that that scar is from the 
bone tumor surgery so it is necessary to 
ascertain its etiology, i.e., whether it 
is from the tumor surgery or the 
arthroscopic debridement or something 
else.  The examiner also should identify 
all symptoms and manifestations 
associated with each of the scars and 
express an opinion as to whether any such 
manifestations have an organic basis.  If 
a neurological examination is required to 
assess any sensory impairment, one should 
be afforded the appellant.  

The orthopedic examiner also should 
answer the following: (a) On physical 
examination, is there any limitation of 
motion of the appellant's right knee on 
extension or flexion?  Range of motion of 
the right knee should be reported in 
degrees of arc, with an explanation as to 
what is the normal range of motion of the 
knee.  Also, if there is pain on motion, 
the examiner should classify the degree.

(b) Is there any pain on use, or are 
there any functional limitations caused 
by the right knee disability?  In 
responding to these questions, the 
examiner should address the following:

(1) Does the service-connected right knee 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiner comment on 
the severity of these manifestations?  If 
the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(2) With respect to any subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the left knee, and the 
presence and degree of, or absence of, 
muscle atrophy attributable to the right 
knee disability; the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the right 
knee disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the right knee 
disability.

In addition, the examiner should 
carefully elicit all of the appellant's 
complaints concerning his right knee and 
should offer opinions as to whether there 
is adequate pathology present to support 
the level of each of the appellant's 
subjective complaints, including 
instability and pain.  Specifically, the 
examiner should address the following: 
(1) whether there is or is not any 
lateral instability or subluxation of the 
right knee, and (2) if there is lateral 
instability or subluxation, is it 
"slight," "moderate," or "severe" and is 
it recurrent.  The examiner should offer 
an opinion as to whether the appellant 
experiences increased loss of function of 
the right knee on increased use of the 
right knee, expressed, if possible, in 
additional degrees of loss of range of 
motion.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  The RO should then readjudicate the 
issues of entitlement to ratings in 
excess for each of the three right lower 
extremity disabilities to include 
consideration of whether there is any 
neurological impairment that supports an 
increased or separate rating.  If the 
determinations remain unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to any pertinent formal 
or informal guidance provided by the 
Department, including final regulations 
and General Counsel precedent opinions.  

5.  The RO also must afford the appellant 
an in-person or videoconference travel 
board hearing, whichever he prefers, in 
regard to the issue of an evaluation in 
excess of 20 percent for chronic 
lumbosacral strain.   Thereafter, the 
case should be returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





